DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10325992 in view of Oh et al. (US 20140063934) in view of Hou et al. (US 20140363962). Although the claims at issue are not identical, they are not patentably distinct from each other because  the scope of inventions are the same
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11127828 in view of Oh et al. (US 20140063934) in view of Hou et al. (US 20140363962). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of inventions are the same.
Claim Rejections - 35 USC §
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20140063934) in view of Hou et al. (US 20140363962).
Regarding claim 1, Oh discloses that a semiconductor device comprising:
a substrate 101 comprising a trench 107 (Fig. 3A); 
a gate insulating film 109, the gate insulating film being a thin film disposed in the trench along an interior wall of the substrate (Fig. 3B); and 
a gate electrode 111, the gate electrode being a thin film 111 isolated in the trench 107 along the interior wall of the substrate 101 (Fig. 3B);
wherein the gate electrode 111 and the gate insulating film 109 contact to each other in the trench, the gate electrode comprises a gate conductor 113 and a metal element that is distributed in the gate conductor (para. 0057, note: tungsten silicide (WSix), titanium silicide (TiSix), or cobalt silicide (CoSix).
Oh fails to teach the metal element comprises lanthanum (La), strontium (Sr), silicon (Si), yttrium (Y), lithium (Li), manganese (Mn), or a combination thereof.
However, Hou suggests that the metal element comprises lanthanum (La), strontium (Sr), silicon (Si), yttrium (Y), lithium (Li), manganese (Mn), or a combination thereof (para. 0016, note Mn).
Reclaim 2, Oh & Hou disclose that the gate conductor comprises a titanium-containing conductor (para. 0057).
Reclaim 3, Oh & Hou disclose that the gate conductor comprises titanium, titanium nitride, titanium oxynitride, or a combination thereof (para. 0057).
Reclaim 4, Oh & Hou disclose that the gate conductor is chemically bonded with the metal element (para. 0057, note: a silicide material is chemically bonded).
Reclaim 5, Oh & Hou fail to specify that  that an amount of the metal element is in a range from about 0.01 at% to about 10 at% based on a total atom number of the gate conductor and the metal element.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain amount of the metal element is in based on a total atom number of the gate conductor and the metal element, because it would have been to obtain a certain amount of the metal element is in based on a total atom number of the gate conductor and the metal element to achieve adjustability of conduciveness due to certain amount of the metal element in based.
Reclaim 6, Oh & Hou disclose that the gate electrode 111 has a uniform thickness along the interior wall of the substrate (Fig. 3B).
Reclaim 7, Oh & Hou disclose that a thickness of the gate electrode is about 1 nm to 30 nm (para. 0059).
Reclaim 8, Oh & Hou disclose that the gate insulating film comprises silicon oxide, metal oxide, or a combination thereof (para. 0048).
Reclaim 9, Oh & Hou fail to specify that  the gate insulating film has a uniform thickness along the interior wall of the substrate, and a thickness of the gate insulating film is about 1 nm to about 30 nm. 
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of an insulating layer, because it would have been to obtain a certain thickness of an insulating layer to achieve adjustability insulating property due to certain thickness of the insulating layer.
Reclaim 10, Oh & Hou disclose that a filling metal on the gate electrode in the trench, the filling metal being different from the gate conductor and the metal element (Fig. 3B).
Reclaim 11, Oh & Hou fail to teach  that the filling metal is tungsten or tungsten alloy  (para. 0050).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20140063934) in view of Hou et al. (US 20140363962) and further in view of  Yoo et al. (US 20140367774).
Reclaim 12, Oh & Hou fail to specify that a source electrode and a drain electrode disposed on both sides of the trench, the source electrode and the drain electrode are doped with an n-type impurity or a p-type impurity.
However, Yoo suggests that a source electrode and a drain electrode disposed on both sides of the trench, the source electrode and the drain electrode are doped with an n-type impurity or a p-type impurity (para. 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Oh & Hou with a source electrode and a drain electrode disposed on both sides of the trench, the source electrode and the drain electrode are doped with an n-type impurity or a p-type impurity as taught by Yoo in order to enhance electrical current in the semiconductor device by doping materials and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899